                                                                              FILED
                                                                      U.S.nr.;
                                                                            DISTHICT
                                                                              !MC
                                                                                      COURT
                                                                                   r-f I-.iW




                        Sn tlje ©niteb States; JBijstritt Court"
                        Jfor tlje ^outljern JBisitritt ot(georgia r o^-ga.
                                   ^aptrosisf JBilJisfion

              AUGUSTIN REYES-BENITEZ,

                         Petitioner,                      CIVIL ACTION NO.: 5:19-cv-125


                   V.




              TRACY JOHNS,

                         Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 8.   Petitioner Augustin Reyes-Benitez

              {"Reyes-Benitez") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Reyes-Benitez's 28 U.S.C. § 2241 Petition for failure to follow

              this Court's Order, DENIES as moot Respondent's Motion to

              Dismiss, and DIRECTS the Clerk of Court to CLOSE this case and

              enter the appropriate judgment of dismissal.      Additionally, the




AO 72A
(Rev. 8/82)
              Court DENIES Reyes-Benitez in forma pauperis status on appeal

                  SO ORDERED, this    f ^ day of          rZ i/j       / 2020


                                               V GODBEY WOOD, JUDGE
                                         :ted states distri^st court
                                       rOUTHERN DISTRICT OF G&DRGIA




AO 72A
(Rev. 8/82)
